DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 December 2021 has been entered.

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on 20 December 2021.  The references cited on the PTOL 1449 form have been considered.

Specification
The specification amendments were received on 20 December 2021.  These amendments are acceptable.

Drawings
The drawings were received on 20 December 2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the wideband reflector layer includes a first distributed Bragg reflector (DBR) structure disposed between a buffer layer and a tunnel diode layer, wherein the buffer layer is a nucleation layer, and wherein the first DBR structure, the tunnel diode layer, and the buffer layer are disposed between the same pair of the upper and lower solar subcells of the multijunction solar cell, the pair of upper and lower solar subcells having zero, one or two solar subcells disposed between them in combination with all of the limitations of Claim 1.
Regarding Claim 14, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the first DBR structure includes alternating layers of lattice mismatched materials and includes a first DBR sublayer composed of a plurality of n type or p type AlxGa1-xAs layers, and a second DBR sublayer disposed over the first DBR sublayer and composed of a plurality of n or p type AlyGa1-yAs, where 0 < x < 1, 0 < y < 1, and y is greater than x, and the sequence of 
Regarding Claim 20, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the wideband reflector layer includes a first distributed Bragg reflector (DBR) structure disposed between a buffer layer and a tunnel diode layer, wherein the buffer layer is a nucleation layer disposed directly above the lower solar subcell, and wherein the first DBR structure, the tunnel diode layer, and the buffer layer are disposed between the upper and lower solar subcells of the multijunction solar cell, the upper and lower pair of solar subcells having no other solar subcell disposed between them in combination with all of the limitations of Claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896